Allowable Subject Matter
Claims 1-15, 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one machine to at least: determine a first light effect to be produced by a light-producing device during presentation of media content based on metadata associated with the media content; instruct the light-producing device to produce the first light effect during the presentation of the media content at a first time and particularly including “  determine a color associated with the first object in the media content during presentation of the media content; determine a second light effect to be produced by the light-producing device based on the color; and instruct the light-producing device to produce the second light effect during presentation of the media content at a second time, the second time after the first time ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-9 and 21 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, an apparatus comprising: a controller to: determine a first color associated with a first portion of media content during presentation of the media content based on image data including the first portion of the media content and first metadata associated with the first portion of the media content, the first portion of the media content occurring at a first time during the presentation of the media content and particularly including “ determine a second color associated with a second portion of media content during presentation of the media content based on image data including the second portion of the media content and second metadata associated with the second portion of the media content, the second portion of the media content occurring at a second time during the presentation of the media content, the second time after the first time  ”, in combination with the remaining claimed limitations as recited in claim 10 (claims 11-15 and 20-6 are allowable since they are dependent on claim 10).
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a non-transitory machine readable storage medium comprising instructions that, when executed, cause at least one machine to at least: identify a first color associated with a first portion of media content during presentation of the media content based on a first metadata tag associated with the first portion of the media content, the first portion of the media content occurring at a first time during the presentation of the media content; determine a first light effect to be produced by a light-producing device based on the first color and particularly including “ the second portion of the media content occurring at a second time during the presentation of the media content, the second time after the first time; determine a second light effect to be produced by the light-producing device based on the second color; and instruct the light-producing device to transition from producing the first light effect to produce the second light effect during presentation of the media content”, in combination with the remaining claimed limitations as recited in claim 17 (claims 18-20 and 23 are allowable since they are dependent on claim 17).
Prior art of record fails to disclose or fairly suggest, alone or in combination, an apparatus comprising: at least one memory; instructions; and processor circuitry to execute the instructions to: determine a first light effect to be produced by a light-producing device during presentation of media content based on metadata associated with the media content; instruct the light-producing device to produce the first light effect during the presentation of the media content at a first time and particularly including “  determine a color associated with the first object in the media content during presentation of the media content; determine a second light effect to be produced by the light-producing device based on the color; and instruct the light-producing device to produce the second light effect during presentation of the media content at a second time, the second time after the first time ”, in combination with the remaining claimed limitations as recited in claim 24 (claims 25-32 are allowable since they are dependent on claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844